internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program for the children of x consultants you will use scholarship grants for undergraduate or graduate study at an educational_institution that normally maintains a regular faculty and curriculum described in code sec_170 a ii you will pay grants directly to the educational_institution you will award scholarship grants in an objective and nondiscriminatory manner any child of a consultant holding a pin level of y or above and in good standing with an x letter catalog number 58264e member company will be eligible to apply however relatives of your board members or officers will not be eligible for grants applicants may obtain an application through the x website you will base the amount of a grant on your available_resources and the financial needs of the applicant criteria that will be used to select recipients will include prior academic performance financial need recommendations from instructors and or colleagues entrance exam scores community involvement and extracurricular activities and educational awards honors and achievements you will give preference to applicants raised by a single parent whose spouse suffered a premature death for every grant made by you you will require an annual report verified by the educational_institution attended by the grantee of courses taken and the grantee's grades in those courses a grant recipient may apply to renew a grant however a grantee who does not submit the annual report mentioned above along with a current federal student aid report would not be eligible for grant renewal if an applicant fails to fulfill the terms of a grant the remaining grant funds if any shall be subject_to immediate return you will arrange to receive and review grantee reports annually and upon completion of the scholarship investigate diversions and or suspected diversions of funds from their intended purposes if such diversions occur you will take all reasonable and appropriate steps to recover diverted funds ensuring the use of your funds by the grantee for their intended purposes you will withhold further payments to a grantee suspected of diversion until you obtain assurance that future diversions will not occur and that the grantee will take extraordinary precautions to prevent future diversions from occurring you will maintain records identifying recipients of the grants including names addresses purposes of awards amount of each grant manner of selection its records for each and relationship if any to your officers directors or donors individual grant will include information obtained to evaluate the grantee identify whether the grantee is an eligible applicant establish the amount and purpose of each grant and establish that it undertook the supervision and investigation of grants described above the number of grants that you will make annually will depend on the number of qualified applicants and your available financial resources in addition to the procedures outlined above taxpayer will comply with the requirements of revproc_76_47 your selection committee consists of three retired academicians who are independent from x amounts of grants you may reduce but may not increase the number of scholarships recommended by the committee the committee will have exclusive rights to select recipients and establish letter catalog number 58264e courses of study for which scholarship grants are available will not be limited to those that would be of particular benefit to x be consistent with the disinterested purpose of enabling a grantee to obtain an education for his or her personal benefit the terms of a scholarship grant will a scholarship will not terminate because the recipient's parents end their relationship with x base renewal solely on criteria unrelated to the relationship of the recipient's parents with x for scholarships awarded for more than one academic year you will the number of scholarship grants awarded every year will satisfy the percentage_test described above revrul_76_47 you and x verify applicant eligibility for the selection committee which consists wholly of individuals independent from you its organizer and x the selection committee will send their recommendations to you and you will make awards in the order recommended by your selection committee you and your selection committee will ensure that the number of awards to children of x employees does not exceed the percent threshold basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the recipient may use the scholarship for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that letter catalog number 58264e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58264e internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals will be made on a charitable basis and further the purposes of your organization you cannot award grants f for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
